DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 2 September 2022 has been entered.
Disposition of claims:
	Claims 1, 9, 11, 13-14, and 18 have been amended.
	Claims 1-20 are pending.
The amendment to claim 11 has overcome the rejection of claim 11 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 13 has overcome the rejection of claim 13 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-2, 5, and 9-10 under 35 U.S.C. 102(a)(2) as being anticipated by Hilarius et al. (US 20190084309 A1) (hereafter “Hilarius”) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1, 14, and 18 have overcome the rejections of claims 1-2, 5, 7, 9-10, 12, 14-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action as well as the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), and further in view of Ma (WO 2009/021126 A9) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 02 September 2022 is insufficient to overcome the rejection of claims 1-6, 9-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action; the rejections of claims 1-2, 5, 8-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action; and the rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action for the reasons described in paragraphs 11-22 below.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-2, 5, and 9-10 under 35 U.S.C. 102(a)(2) as being anticipated by Hilarius et al. (US 20190084309 A1) (hereafter “Hilarius”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, filed 02 September 2022 see sections (1) to (3),  regarding the rejection of claims 1-6, 9-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action; the rejections of claims 1-2, 5, 8-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action; and the rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Nishizeki does not teach that the compounds of Nishizeki can be heteroleptic and that the teachings of Xia are insufficient to modify the compounds of Nishizeki to be heteroleptic, because the molecular orientation of the compounds of the current claims would be such that changes in molecular weight would not predictably change the vapor pressure of the compounds. Applicant cites the Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 02 September 2022 as evidence. Applicant argues that for these reasons the current claims are not obvious over the cited prior art.
Contrary to Applicant’s assertion, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compounds B-3 and B-23, see paragraphs [0109] and [0115]) can comprise only one ligand having a dibenzofuran structure and can comprise other ligands {paragraphs [0056] and [0070]}. 
Applicant cites to the Examiner’s Applicant-Initiated Interview Summary, quoting “[T]he relationship between molecular weight and vapor pressure … is not dependent on molecular orientation.” Respectfully, this is not an accurate portrayal of the interview summary or the discussion during the interview. More accurately, the relationship between molecular weight and vapor pressure as described in the rejection is not dependent on molecular orientation. The discussion during the interview was focused on the outstanding rejections and not a more general discussion of vapor pressure as a function of molecular structure. This is appropriate, because questions of molecular structure affecting vapor pressure must be focused on the chemical structures of the closest prior art as described in the rejections outlined below.
The Examiner acknowledges the evidence provided in the Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 02 September 2022 showing that it is known that vapor pressure can in circumstances be dependent on molecular structure. This is not in question. However, it is unclear how the compounds described in the Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 02 September 2022 relate to the compounds of Nishizeki.
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 02 September 2022 described differences in hydrogen bonding and dipole moments. However, neither Applicant nor Declarant has described that either of these phenomena would be have an effect vapor on the pressure in the compounds of Nishizeki. Furthermore, As outlined below, Xia provides evidence that vapor pressure also changes with molecular weight. Neither Applicant nor Declarant has described that either of hydrogen bonding differences or dipole moment differences in the compounds of Nishizeki would have an effect on vapor pressure that is greater than that of molecular weight, or that the effect would be sufficient to make an increase in vapor pressure with molecular weight unpredictable. 
There is discussion of the relationship between steric bulk and the accessibility of functional groups depending on steric bulk. However, this discussion does not describe the relevance of the steric bulk (or lack thereof) of the compounds of Nishizeki and which functional groups of the compounds of Nishizeki may be more or less accessible and how this higher or lower accessibility would influence vapor pressure.
Applicant asserts that the Office has acknowledged the distinction that Xia relates to ligands oriented toward the sterically non-hindered side. The Office has acknowledged that previously proffered results has shown that a modification of the compounds of Xia to have an orientation that meets the limitations of the current claims in nonobvious. The Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 27 January 2022 discusses changes in steric bulk resulting from differing orientations of the ligand structures of the compounds of the current claims. The Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 27 January 2022 discusses that these changes in steric bulk affect compound reactivity and change the relative amount of conjugation in the ligands of the compounds. However, no link is made to vapor pressure.
Finally, any changes in vapor pressure properties that result from the orientation of the ligands LA of the current claims would be possessed by the compounds of Nishizeki, because the compounds of Nishizeki comprise ligands having the structure of the instant ligands LA. 
For Applicant’s current argument to be persuasive, Applicant must show that intermolecular interactions between homoleptic compounds of Nishizeki would be different from intermolecular interactions between the heteroleptic compounds of Nishizeki as modified by Xia such that a decrease in molecular weight would not predictably decrease vapor pressure.
For at least the reasons described above, the argument is not found to be persuasive.

Applicant’s arguments with respect to the rejections of claims 1-2, 5, 7, 9-10, 12, 14-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action as well as the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), and further in view of Ma (WO 2009/021126 A9) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02 September 2022 regarding the provisional rejection of claims 1-2, 5, 8-10, and 12 on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application) have been fully considered but they are not persuasive.
Applicant requests that the provisional rejection be held in abeyance. No additional arguments are made.
For the reasons outlined below, the provisional rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 9-10, 12, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0264]-[0273], Example 1-8}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0264]-[0273], Example 1-8: The light emitting dopant is Compound B-3), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image1.png
    917
    1002
    media_image1.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {(paragraphs [0264]-[0273], Example 1-8: The host is Compound Host-1), (paragraph [0261]: Compound Host-1)}.

    PNG
    media_image2.png
    769
    946
    media_image2.png
    Greyscale


Nishizeki does not exemplify a compound similar to Nishizeki’s Compound B-3 except for having an alkyl group in place of the amino group on the pyridine ring of the ligands.
However, the Compound B-3 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image3.png
    780
    841
    media_image3.png
    Greyscale


Where Ra represents the amino group on the pyridine ring of Nishizeki’s Compound B-3 {(paragraph [0057]: Ring A is a nitrogen containing heterocycle.), (paragraph [0060]: Ra can be amino.)}. Ra can be alkyl or amino {paragraph [0060]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound B-3 of Nishizeki by substituting an alkyl group in place of the amino group, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an alkyl group would have been a selection from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Nishizeki does not exemplify that Nishizeki's compound B-3 is heteroleptic. 
However, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compound B-3, see paragraphs [0109] and [0115]) can comprise only one ligand having a dibenzofuran structure {paragraphs [0056] and [0070]}.
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a carbazole type skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a carbazole type skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nishizeki’s compound B-3 to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound B-3 of Nishizeki shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a carbazole type skeleton while retaining the benefits of the higher molecular weight ligand, as taught by Xia.

Regarding claims 3-4: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to that of Compound B-3 of Nishizeki in which the instant Z1 is N.
However, the Compound B-3 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image3.png
    780
    841
    media_image3.png
    Greyscale

Nishizeki teaches that the compounds having the structure of general formula (1) of Nishizeki can comprise the substructure below in which the ring B has an additional fused ring, as in Nishizeki’s Compound B-3 shown above, as shown below {paragraphs [0059], [0070], and [0076]-[0077}.

    PNG
    media_image4.png
    685
    349
    media_image4.png
    Greyscale

Nishizeki’s Compound B-3 comprises the substructure show above where W1 through W4 are each C. However, Nishizeki teaches that W1 through W4 can be N in addition to C {paragraph [0077]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the W4 of Nishizeki—corresponding to the instant Z1—that is C with N, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of N at that position would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum compound sub-structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 6: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to Nishizeki’s Compound B-3 except for having an alkyl group in place of the alkoxy group on the carbazole ring of the ligands.
However, the Compound B-3 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image3.png
    780
    841
    media_image3.png
    Greyscale

Where Y1 and Y2 can of Compound B-3 of Nishizeki are each CR1 {paragraph [0058]}. R1 can be alkyl or alkoxy {paragraph [0058]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound B-3 of Nishizeki by substituting an alkyl group in place of the alkoxy group described above, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an alkyl group would have been a selection from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 20: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) as applied to claim 16 above, and further in view of Ma (WO 2009/021126 A9).
Regarding claim 17: Nishizeki as modified by Xia teaches all of the features with respect to claim 16, as outlined above.
Nishizeki does not teach that the host material can be a compound listed in the instant claim 17.
Ma teaches a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan {paragraph [0014]}. Specifically, the compounds taught by Ma have an exemplified structure shown below {(paragraph [0038]; Examples of a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan include compounds that have the structure of Formula (III).), (paragraph [0045]; Examples of compounds having the structure of Formula (III) include the compounds on pp. 15-17.), (p. 15, Compound 2’)}.
[AltContent: textbox (Ma’s Compound 2’)] 
    PNG
    media_image5.png
    385
    609
    media_image5.png
    Greyscale

	
Ma sought to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds {paragraph [0033]}. Furthermore, the compounds taught by Ma have improved film formation in devices fabricated by both vapor deposition and solution processing methods {paragraph [0037]}.
Ma teaches that a device using Ma’s Compound 2’ has improved lifetime and efficiency compared to a device using CBP as the host material {paragraphs [0094]-[0099] and Table 2}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the organic light-emitting device of Nishizeki by replacing the CBP host material with Ma’s Compound 2’, based on the teachings of Ma. The motivation for doing so would have been to use a host material with improved lifetime, efficiency and driving voltage, as taught by Ma. Furthermore, the triphenylene containing benzo-fused thiophene compounds have improved film formation in devices fabricated by both vapor deposition and solution processing methods, as taught by Ma.

Claims 1-2, 5, 8-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 9-10, 12, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0288]-[0295], Example 2-10}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0288]-[0295], Example 2-10: The light emitting dopant is Compound B-23), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image6.png
    804
    755
    media_image6.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0288]-[0295], Example 2-10 as well as paragraph [0261]: The host is the compound shown below.}.

    PNG
    media_image7.png
    425
    1140
    media_image7.png
    Greyscale


Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant Z6 is N.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image3.png
    780
    841
    media_image3.png
    Greyscale

Nishizeki teaches that the compounds having the structure of general formula (1) of Nishizeki can comprise the substructure below in which the ring B has an additional fused ring, as in Nishizeki’s Compound B-23 shown above, as shown below {paragraphs [0059], [0070], and [0076]-[0077}.

    PNG
    media_image8.png
    587
    296
    media_image8.png
    Greyscale

Nishizeki’s Compound B-23 comprises the substructure show above where Y1 is N. However, Nishizeki teaches that Y1 can be C in addition to N {paragraph [0077]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the Y1 of Nishizeki—corresponding to the instant Z6—that is N with C, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of C at that position would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum compound sub-structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Nishizeki does not exemplify that Nishizeki's compound B-23 is heteroleptic. 
However, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compound B-23, see paragraphs [0109] and [0118]) can comprise only one ligand having a dibenzofuran structure {paragraphs [0056] and [0070]}.
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a dibenzothiophene type skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene type skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nishizeki’s compound B-23 to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound B-23 of Nishizeki shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene type skeleton while retaining the benefits of the higher molecular weight ligand, as taught by Xia.

Regarding claim 8: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant X is O.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki where Z1 is S {paragraphs [0055]-[0060]}.
Nishizeki additionally teaches that Z1 can alternatively be O {paragraphs [0055]-[0060]}. This further exemplified by Chemical Formula 9 of Nishizeki where Z1 of Nishizeki is exemplified as being one of NR, S, or O {paragraphs [0075]-[0076]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the Z1 of Nishizeki—corresponding to the instant X—that is S with O, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 20: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) as applied to claim 16 above, and further in view of Ma (WO 2009/021126 A9).
Regarding claim 17: Nishizeki as modified by Xia teaches all of the features with respect to claim 16, as outlined above.
Nishizeki does not teach that the host material can be a compound listed in the instant claim 17.
Ma teaches a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan {paragraph [0014]}. Specifically, the compounds taught by Ma have an exemplified structure shown below {(paragraph [0038]; Examples of a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan include compounds that have the structure of Formula (III).), (paragraph [0045]; Examples of compounds having the structure of Formula (III) include the compounds on pp. 15-17.), (p. 15, Compound 2’)}.
[AltContent: textbox (Ma’s Compound 2’)] 
    PNG
    media_image5.png
    385
    609
    media_image5.png
    Greyscale

	
Ma sought to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds {paragraph [0033]}. Furthermore, the compounds taught by Ma have improved film formation in devices fabricated by both vapor deposition and solution processing methods {paragraph [0037]}.
Ma teaches that a device using Ma’s Compound 2’ has improved lifetime and efficiency compared to a device using CBP as the host material {paragraphs [0094]-[0099] and Table 2}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the organic light-emitting device of Nishizeki by replacing the CBP host material with Ma’s Compound 2’, based on the teachings of Ma. The motivation for doing so would have been to use a host material with improved lifetime, efficiency and driving voltage, as taught by Ma. Furthermore, the triphenylene containing benzo-fused thiophene compounds have improved film formation in devices fabricated by both vapor deposition and solution processing methods, as taught by Ma.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) as applied to claim 14 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 18-19: Nishizeki as modified by Xia teaches all of the features with respect to claim 14, as outlined above.
Claim 18 differs from claim 16 in that the organic light emitting device meeting the limitations of claim 14 is comprised in a consumer product.
Nishizeki does not exemplify a consumer product comprising the organic optoelectronic device of Nishizeki as modified by Xia described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Nishizeki as modified by Xia to be part of a flat panel display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8-10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5, 8-10, and 12: Claim 17 of copending Application No. 16/009,455 discloses an iridium complex comprising three ligands having the structure shown below {(Claim 17: A compound having the structure of Ir(LAi)3, where LAi is one of LA1 through LA544 described in claim 24.), (Claim 24: ligand LA535)}.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7: As outlined above, Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) is the closest prior art. Claim 7 requires that an adjacent R3 and R4 are joined to form a ring. However, each of the compounds of Nishizeki that comprise ligands similar or the same in structure as the instant LA have adjacent R3 and R4 that are not joined to form a ring and/or have a structure in which adjacent R3 and R4 cannot join to form a ring. Nothing in Nishizeki or the prior art teaches or motivates modifying the compounds of Nishizeki such that they would comprise adjacent R3 and R4 that join to form a ring.
Regarding claims 11 and 13: As outlined above, Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) is the closest prior art. Claims 11 and 13 require ligands having specific substituent patterns. The required substituent patterns do not overlap with the possible substituent patterns permitted in the compounds of Nishizeki. Nothing in Nishizeki or the prior art teaches or motivates modifying the compounds of Nishizeki such that they would comprise the substituent patterns required by the current claims 11 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786